Following the decision in Reder v. Reder, 348 Mass. 783, a decree after rescript was entered on March 23, 1965. The defendant’s appeal from this decree, and motions by him to set aside the decree and to suspend its operation, were dismissed on motions by the plaintiff on June 21, 1965. The defendant on July 12, 1965, filed a bill of exceptions alleging exceptions to the allowance of the plaintiff’s motions. On July 13, 1965, the plaintiff filed a motion to dismiss the bill of exceptions. This motion was allowed on July 26, 1965, but the allowance was not docketed until October 11, 1965. The defendant on October 13, 1965, filed in the county court a petition for leave to appeal late from the order of July 26, 1965, dismissing his bill of exceptions. G. L. e. 214, § 28. The single justice ruled that the defendant (peti*711tioner) had failed to show a meritorious appeal. This was essential. See General Motors Corp., petitioner, 344 Mass. 481, 482-484. He also ruled that the defendant (petitioner) had shown no cause for setting aside the final decree or suspending its operation. He found the exceptions to be without merit and dismissed the petition. The rulings of the single justice were correct.
Anna Flynn McManus for the petitioner John A. Reder.
David Entin (Jeffrey 8. Entin with him) for the respondent Louise F. Reder.

Decree dismissing petition affirmed.